Citation Nr: 0632742	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for headaches and 
memory loss, including due to an undiagnosed illness.  

4.  Entitlement to a rating higher than noncompensable for 
bilateral hearing loss due to otosclerosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
August 1994.  His active duty included service in Southwest 
Asia.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a decision of March 2003, the RO 
granted service connection for bilateral hearing loss due to 
otosclerosis; a 0 percent or noncompensable evaluation was 
assigned, effective May 23, 2002.  The veteran appealed for a 
higher initial rating.  

Additionally, the RO issued a decision in July 2004 denying 
service connection  a kidney disorder, a prostate disorder, 
and for headaches and memory loss, claimed as due to an 
diagnosed illness.  The veteran also timely appealed that 
determination.  

A hearing was held at the RO in January 2005 before a hearing 
officer.  A transcript of the hearing is of record.  

The issues of service connection for a kidney disorder and a 
prostate disorder are addressed in the decision that follows.  
By contrast, the issues of service connection for headaches 
and memory loss, claimed as due to an undiagnosed illness and 
a rating higher than noncompensable for bilateral hearing 
loss due to otosclerosis are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no competent evidence that the veteran now has a 
kidney disorder that had its onset in military service or is 
otherwise related to service.  

2.  There is no competent evidence that the veteran now has a 
prostate disorder that had its onset in military service or 
is otherwise related to service.  

CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

2.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters of July 
2003 from the RO to the appellant that were issued in 
connection with the initial RO decision in July 2004.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's July 2003 letters informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the RO.  In addition, the April 2005 statement of 
the case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letters of 
July 2003, which predated the RO's July 2004 decision denying 
service connection for a kidney disorder and a prostate 
disorder.  So, the timing of notice specified in Pelegrini is 
satisfied in this case.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified records from non-VA or non-federal medical sources 
that must be obtained.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

A service department treatment notation of June 1985 
indicates a complaint of burning with urination; the veteran 
denied discharge or recent sexual contact.  The assessment 
was urinary tract infection.  There is no indication from the 
evaluation that the complaint of frequent urination was 
associated with any defect of the kidneys or prostate.  

Service medical records disclose that the veteran presented 
at a clinic in May 1990, complaining of flank pain, greater 
on the right than the left.  X-ray examination of the kidneys 
showed a 6-mm calcification medial to the right ischial 
spine, which most likely represented a phlebolith, which is a 
calculus or concentration in a vein.  When he was evaluated 
by the urology service, he denied voiding symptoms or past 
genitourinary history.  The prostate was benign to physical 
examination.  A urinalysis was negative.  The assessment was 
normal genitourinary examination.  

In August 1993, the veteran was evaluated at a clinic, 
complaining of dysuria.  He denied fever, sexually 
transmitted disease, or urinary tract infection.  The 
assessment was nongonococcal urethritis.  There is no 
indication from the evaluation that the complaint of frequent 
urination was associated with any defect of the kidneys or 
prostate.  In a report of medical history for the service 
department completed in December 1994, the veteran denied 
frequent or painful urination.  

A CT scan by VA in March 1997 showed that the right kidney 
was normal, while a small, 1 cm-focal region of decreased 
attenuation was seen in the left kidney.  A sonogram in May 
1997 showed a normal right kidney, found to be 11 cm in 
length.  The left kidney was also 11 cm in length.  No 
hydronephrosis was present.  The impression was that the 
veteran had a 1-cm, simple cyst on the left kidney.  The 
clinical assessment in May 1997, following ultrasound of the 
left kidney, was that there was no evidence of left renal 
pathology.  

When the veteran was examined at a VA clinic in August 2000, 
it was found that the prostate was smooth and somewhat boggy, 
but nontender.  No organic disorder of the prostate was then 
identified.  On VA genitourinary examination in October 2003, 
the prostate was not enlarged.  The diagnosis was no 
significant genitourinary problem.  

Postservice medical records reflect the veteran's treatment 
at VA medical facilities for voiding dysfunction.  A 
urodynamic study in April 1998 had shown poor bladder neck 
function and detrusor instability.  The impression was 
neurogenic bladder due to cerebral bleed in the past.  
Service connection has been granted for urinary incontinence 
secondary to residuals of a right parietal hemorrhage.  

A review of the evidence shows no that no organic defects of 
the kidneys or prostate were identified while the veteran was 
in military service.  A cyst of the left kidney, not found to 
be clinical significance, was first identified several years 
after the veteran completed military service.  In any event, 
there is no medical opinion in the record attributing that 
cyst to any event or occurrence of the veteran's military 
service.  As well, there is no medical opinion in the record 
demonstrating that the veteran now has a prostate disorder, 
let alone a prostate disorder attributable to any event or 
occurrence of military service.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, there is no medical evidence 
demonstrating that the veteran had a kidney disorder or a 
prostate disorder during service or establishing that he even 
now has a disorder of the kidneys or prostate.  

The Board has taken note of testimony from the veteran and 
his spouse to the effect that he has a kidney disorder and a 
prostate disorder that began in military service or are 
attributable to service.  That testimony amounts to an 
opinion about a matter of medical causation.  There is no 
indication from the record that he or his spouse have medical 
training or expertise.  As lay persons, they are not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For these reasons, the claims for service connection for a 
kidney disorder and a prostate disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

ORDER

Service connection for a kidney disorder is denied.

Service connection for a prostate disorder is denied.


REMAND

As to the claim of service connection for headaches and 
memory loss, claimed as due to an undiagnosed illness, 
service medical records reveal that the veteran, during 1993, 
was found to have sustained a right parietal intracerebral 
hemorrhage of unknown origin.  The cerebral bleed was 
accompanied by seizures.  An August 1993 treatment entry 
reflects the veteran's history of headaches.  The assessment 
was that headaches possibly had multiple etiologies.  Most 
especially, the examiner suggested the following 
possibilities:  1)  direct effect of the cerebral bleed, 2)  
seizure symptoms, and/or 3)  migraine.  An October 1993 
treatment entry indicates that the veteran complained of 
increasingly severe memory loss.  The assessment was rule out 
"disconnection" or associative problems.  

A service department medical board was convened in April 
1994.  Reference was made to the veteran's history of having 
awakened one day, in March 1993, with a sensation of 
dysequilibrium and right hand warmth.  This was followed by 
several hours of left face, arm and leg numbness, and 
moderate weakness.  One day later, the veteran experienced a 
general tonic-clonic seizure, which began after a simple, 
partial left motor seizure occurred.  Thereafter, a CT and 
then an MRI scan showed a right parietal intraparenchymal 
hemorrhage.  Repeated CT scans and MRI's since the event 
revealed gradual resolution of the hemorrhage.

Since the event, the veteran indicated he had experienced 
frequent, daily right-sided headaches.  Headaches were 
reportedly often accompanied by increased, left-sided sensory 
deficits, lasting several hours, as well as faintness, 
anxiety, and a flushed sensation.  Headaches and accompanying 
symptoms were sometimes prompted by stress.  Motrin had been 
partially helpful in aborting headaches.  

The report of the service department medical board goes on to 
state that depressed mood, anxiousness, irritability, and 
insomnia had been persistent difficulties since the stroke.  
A psychiatric evaluation suggested an organic mood disorder.  
These symptoms were accompanied by a persistent, mild memory 
impairment.  After neuropsychological evaluation, these 
defects were found consistent with the veteran's right, 
frontal parietal hemorrhagic infarction and subsequent 
paresis.  

A VA neurological consultation was performed in March 1996.  
The assessment was that the examination was nonfocal and 
unremarkable.  The examiner remarked that headaches were 
likely tension/extracranial in nature.  It was stated that 
there was nothing particularly to suggest a migraine etiology 
for headaches, nor were they likely based on a progressive 
mass lesion or residual of the hemorrhage, given the 
chronicity of the headaches and lack of change over time.  
The examiner strongly suspected that the veteran's headaches 
were related to his psychosocial stressors and psychiatric 
difficulties.  The examiner stated that the impressions 
offered were based on a history of apparent cerebral 
hemorrhage, with no specific details available, as the 
veteran's medical records from VA were not then available.  

Postservice medical records contain complaints of headache 
and memory loss.  On VA psychiatric examination in June 1997, 
the veteran scored 30/30 on a mini-mental status examination, 
and memory was intact.  When he was afforded a VA psychiatric 
examination in August 1997, it was found that immediate and 
remote memory were intact, but that recent memory was poor.  
The diagnoses on Axis I was psychotic mood disorder secondary 
to right cerebrovascular accident (CVA) and mood disorder 
secondary to right CVA.  The diagnoses on Axis III included 
headaches and memory loss.  The diagnoses on Axis I relate 
the principal clinical disorder and any other condition/s 
that may be a focus of clinical attention.  The diagnoses on 
Axis III are general medical conditions.  See, American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV).  

On VA neurological examination in October 2003, the mini-
mental status examination score was 30/30.  Some deficits of 
verbal memory were noted by a VA speech pathologist in 
January 2005.  

Service connection has been granted for residuals of the 
cerebral hemorrhage.  The following conditions are included 
in the grant of service connection for cerebral hemorrhage 
residuals:  organic mood disorder, seizure disorder, left 
upper extremity paresis, and left lower extremity paresis.  

Upon a review of the medical evidence, the Board notes that 
several etiologies have been considered for the veteran's 
reported headaches and memory loss.  In one instance, a 
service department medical board found that reported 
headaches and memory loss were linked to intracerebral 
hemorrhage residuals, apparently as part of service-connected 
organic mood disorder.  On the other hand, a VA neurologist 
attributed the veteran's headaches to "psychosocial stress" 
and "psychiatric difficulties," though it is not clear if 
the neurologist believed that these factors were comprehended 
by the diagnosis of organic mood disorder.  Furthermore, a VA 
psychiatric examiner, who noted some memory loss and who 
referenced the veteran's history of headaches, listed 
headaches and memory loss on Axis III.  It is unclear if the 
examiner, in choosing to list these symptoms on Axis III, was 
distinguishing them from the symptoms comprehended by the 
principal diagnosis of mood disorder listed on Axis I.  On 
the current record, there remains a question of whether or 
not reported headaches and memory loss are linked to any 
recognized clinical entity.  Clarification of the etiology of 
any headaches and memory loss now present would be helpful in 
properly adjudicating the matter on appeal.  

Turning to the veteran's service-connected bilateral hearing 
loss due to otosclerosis, the record discloses that the last 
VA audiological examination for rating purposes was performed 
in January 2003.  Since then, the veteran underwent right ear 
surgery at a VA medical facility in November 2004.  A middle 
ear exploration was performed, with repair of a right 
perilymph fistula.  It was reported that the veteran, in 
1989, had undergone a stapedectomy; thereafter, two revisions 
of that procedure had been required.  Symptoms had reportedly 
recurred about seven months before, necessitating the current 
procedure.

The record mentions a post-operative audiogram performed in 
December 2004.  Audiometric test results were interpreted as 
showing a mild to moderately severe, high frequency 
sensorineural hearing loss of the right ear and a mild 
sensorineural hearing loss for the left ear.  However, the 
numerical results of any pure tone threshold testing or 
speech reception testing are not reported.  An up-to-date 
audiological examination would be helpful in rating the 
extent of the bilateral hearing loss stemming from 
otosclerosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to evaluate his complaints of 
headaches and memory loss utilizing the 
Gulf War Guidelines disability examination 
worksheets.  The examiner should request 
specialists' examinations as indicated.  
The examiner should note whether it is at 
least as likely as not that reported 
headaches and memory loss are attributable 
to a known clinical diagnosis.  Any 
testing and/or evaluation needed to make 
these determinations should be performed.  
If the veteran's reported headaches and 
memory loss cannot be attributed to a 
diagnosed illness, then indicate whether 
these manifestations are attributable to 
an undiagnosed illness as a consequence of 
his service in the Persian Gulf War.  
Please note the italicized legal standard 
of proof in formulating a response.  The 
claims folder must be made available for 
review of the veteran's pertinent medical 
history.

2.  Schedule a VA audiology examination.  
The claims folder must be made available 
for the examiner's review of the veteran's 
pertinent medical history.  The examiner 
should perform pure tone threshold testing 
in the frequency range from 1000 to 4000 
hertz, as well as speech recognition 
testing.  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate supplemental 
statement of the case (SSOC) and give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


